IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ERNEST ARCHIE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0413

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 13, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Ernest Archie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the June 6, 2014, judgment and sentence in Escambia County Circuit

Court case number 2013 CF 002108 A. Upon issuance of mandate in this cause, a
copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

LEWIS, WINOKUR, and JAY, JJ., CONCUR.




                                           2